Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Samuel Yamron on September 22, 2021.
The application has been amended as follows:
1.(Currently Amended)   A computer implemented method for controlling read-out from a digital image sensor device, comprising a plurality of pixels, the method comprising the steps of:
- setting a first read-out scheme, defining a first plurality of regions to be read based on a first level of pixel binning and/or pixel skipping,
- reading, based on the first read-out scheme, from the digital image sensor device, a first image, comprising an intensity value of each one of the first plurality of regions of the first image,
- determining an exposure value for the first image, based on the intensity value of each one of the first plurality of regions of the first image, 
- comparing the exposure value with a predetermined maximum value, 

- reading, based on the second read-out scheme, from the digital image sensor device, a subsequent second image, comprising an intensity value of each one of the second plurality of regions of the second image, and;
- comparing the exposure value with a predetermined minimum value, wherein the level of pixel binning and/or pixel skipping in the second read-out scheme is decreased compared to the first read-out scheme, if the exposure value is lower than the predetermined minimum value.

2. (Canceled)

3. (Currently Amended)  The method according to claim [[2]] 1, wherein the level of pixel binning and/or pixel skipping of the first read-out scheme is maintained in the second read-out scheme, if the exposure value is between the predetermined minimum value and the predetermined maximum value. 

4. (Original)  The method according to claim 1, wherein the step of determining an exposure value comprises determining the maximum intensity value of any of the plurality of regions.
5. (Original)  The method according to claim 1, wherein the step of determining an exposure value comprises determining the average intensity value for the plurality of regions.

6. (Original)   The method according to claim 1, wherein the step of determining an exposure value comprises calculating an exposure value from the intensity values using a predetermined function of the intensity values.

7. (Original)  The method according to claim 1, wherein the step of determining an exposure value comprises determining the number of regions having an intensity value above a threshold value.

8. (Original)  The method according to claim 1, wherein, in the step of setting a second read-out scheme when the exposure value is higher than the predetermined maximum value, no more than one of the level of pixel binning and the level of pixel skipping is increased compared to the first read-out scheme.

9. (Original)  The method according to claim 1, wherein, in the step of setting a second read-out scheme when the exposure value is lower than the predetermined minimum value, no more than one of the level of pixel binning and the level of pixel skipping is decreased compared to the first read-out scheme.

10. (Original)  The method according to claim 1, comprising the step of adding digital gain and/or offset for the intensity values.



12. (Original)  The method according to claim 1, wherein the digital image sensor device is configured with a rolling shutter and global reset.

13. (Currently Amended)  A non-transitory computer-readable storage medium storing a computer program for controlling a digital image sensor device, the computer program comprising instructions which, when executed by at least one processor cause the at least one processor to carry out the steps of:
- setting a first read-out scheme, defining a first plurality of regions to be read based on a first level of pixel binning and/or pixel skipping,
- reading, based on the first read-out scheme, from the digital image sensor device, a first image, comprising an intensity value of each one of the first plurality of regions of the first image,
- determining an exposure value for the first image, based on the intensity value of each one of the first plurality of regions of the first image, 
- comparing the exposure value with a predetermined maximum value, 
- setting a second read-out scheme defining a second plurality of regions to be read based on a second level of pixel binning and/or pixel skipping, wherein the level of pixel binning and/or pixel skipping in the second read-out scheme is increased compared to the first read-out scheme, if the exposure value is higher than the predetermined maximum value; [[and]]
- reading, based on the second read-out scheme, from the digital image sensor device, a subsequent second image, comprising an intensity value of each one of the second plurality of regions of the second image, and;
comparing the exposure value with a predetermined minimum value, wherein the level of pixel binning and/or pixel skipping in the second read-out scheme is decreased compared to the first read-out scheme, if the exposure value is lower than the predetermined minimum value.

14. (Currently Amended)  A system comprising a digital image sensor device, comprising a plurality of pixels, and a processor configured to:
- set a first read-out scheme, defining a first plurality of regions to be read based on a first level of pixel binning and/or pixel skipping,
- read, based on the first read-out scheme, from the digital image sensor device, a first image, comprising an intensity value of each one of the first plurality of regions of the first image,
- determine an exposure value for the first image, based on the intensity value of each one of the plurality of regions of the image, 
- compare the exposure value with a predetermined maximum value, 
- set a second read-out scheme defining a second plurality of regions to be read based on a second level of pixel binning and/or pixel skipping, wherein the level of pixel binning and/or pixel skipping in the second read-out scheme is increased compared to the first read-out scheme, if the exposure value is higher than the predetermined maximum value; [[and]]
- read, based on the second read-out scheme, from the digital image sensor device, a subsequent second image comprising an intensity value of each one of the second plurality of regions of the second image, and;
comparing the exposure value with a predetermined minimum value, wherein the level of pixel binning and/or pixel skipping in the second read-out scheme is decreased compared to the first read-out scheme, if the exposure value is lower than the predetermined minimum value.

Allowable Subject Matter

Claims 1 and 3 – 14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of records fails to explicitly disclose, with respect to claim 1, “setting a second read-out scheme defining a second plurality of regions to be read based on a second level of pixel binning and/or pixel skipping, wherein the level of pixel binning and/or pixel skipping in the second read-out scheme is increased compared to the first read-out scheme, if the exposure value is higher than the predetermined maximum value; [[and]]
- reading, based on the second read-out scheme, from the digital image sensor device, a subsequent second image, comprising an intensity value of each one of the second plurality of regions of the second image, and;
- comparing the exposure value with a predetermined minimum value, wherein the level of pixel binning and/or pixel skipping in the second read-out scheme is decreased compared to the first read-out scheme, if the exposure value is lower than the predetermined minimum value, where the closest prior art is Yang et al (US 2006/0113459 A1), Gustafsson et al (US 2017/0316264 A1), Olsen et al (US 2007/0102622 A1), Gisler (US 2014/0160330 A1) and Vogelsang et al. (US 2016/0028985 A1). 
Yang et al. is directed towards a photo-sensor image resolution adjustment apparatus is in communication with an array of image photo-sensors that are organized in columns and rows and have multiple sensor types arranged in a pattern such as a Bayer pattern to detect light.  The photo-sensor image resolution adjustment apparatus has a photo-sensor array decimation circuit to partition the array of image photo-sensors into a plurality of sub-groups.  A column averaging circuit averages the light conversion electrical signals from common color photo-sensors within the sub-groups.  A row averaging circuit averages the common color adjacent light conversion electrical signals from color adjacent rows within the sub-groups in high light intensity condition, see abstract. 
Gustafsson et al., which is in the same field of endeavor, discloses a system for determining a gaze direction of a user of a wearable device is disclosed.  The system may include a primary lens, an illuminator, an image sensor, and an interface.  The illuminator may include a light guide, may be disposed at least partially on or in the primary lens, and may be configured to illuminate at least one eye of a user.  The image sensor may be disposed on or in the primary lens, and may be configured to detect light reflected by the at least one eye of the user.  The interface may be configured to provide data from the image sensor to a processor for determining a gaze direction of the user based at least in part on light detected by the image sensor, see abstract.
Olsen et al., which is in the same field of endeavor, discloses the image pipeline includes two portions.  The first portion includes a color plane integrator and an image adjustor.  The color plane integrator receives an output from each of the channel processors and integrates the multiple color planes into a single color image.  The output of the color plane integrator, which is indicative of the single color image, is supplied to the image adjustor, which adjusts the single color image for saturation, sharpness, intensity and hue.  The adjustor also adjusts the image to remove artifacts and any undesired effects related to bad pixels in the one or more color channels.  The output of the image adjustor is supplied to the second portion of the pipeline, which provides auto focus, zoom, windowing, pixel binning and camera functions, see para: 0813.
Gisler, which is in the same field of endeavor, discloses an image sensor comprising a row of light sensors registering incident light as electric signals, and a shift register including first and second register places per each light sensor is used for recording frames in fast succession. The image sensor allows for transferring the electric signals from the light sensors to the respective first register places and for shifting the electric signals on selected ones of the first and second register places forward in the shift register.  After a first exposure time, the electric signals from each of a plurality of pairs of neighboring light sensors are added on one register place.  After a second exposure time, the electric signals from each of the same pairs of neighboring light sensors are added on one register place located between two of the register places on which added electric signals from the first exposure time are present, see abstract. 
Last but not least, Vogelsang et al., which is in the same field of endeavor, discloses an image sensor architecture with multi-bit sampling is implemented within an image sensor system.  A pixel signal produced in response to light incident upon a photosensitive element is converted to a multiple-bit digital value representative of the pixel signal.  If the pixel signal exceeds a sampling threshold, the photosensitive element is reset.  During an image capture period, digital values associated with pixel signals that exceed a sampling threshold are accumulated into image data, see abstract.
However, all above listed prior arts either, alone or in combination fail(s) to teach all the elements of the independent claim 1 and therefore stands allowable.  The same reasoning applies to independent claim 13 and 14, which are slight variations of the claim 1 stands allowable. Rest of the claims are directly or indirectly dependent on the independent claims and therefore stand allowable. Although the other limitations are used in the art, none of the prior art of record teach or provide motivation to combine to reach a similar result.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Masum Billah whose telephone number is (571)270-0701.  The examiner can normally be reached on Mon - Friday 9 - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J. Atala can be reached on (571) 272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MASUM BILLAH/Primary Examiner, Art Unit 2486